Citation Nr: 0209435	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of 38 U.S.C.A. § 3500 (Chapter 35, 
Survivors' and Dependents' Educational Assistance).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In a December 1999 decision, the Board 
denied the appellant entitlement to service connection for 
the cause of the veteran's death; to compensation under 
38 U.S.C.A. § 1151 (West 1991) for the cause of the veteran's 
death based on treatment provided by VA; and to Survivors' 
and Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a March 2001 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's December 1999 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision on the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
and remanded those issues for issuance of a readjudication 
decision that takes into consideration, and is in compliance 
with, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  The Court 
order dismissed the appeal on the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) for the 
cause of the veteran's death based on treatment provided by 
VA.  


FINDINGS OF FACT

1.  The veteran served on active duty from January 1956 to 
March 1975; his entire active duty service was with the 
United States Navy; during his December 1964 to September 
1970 period of active duty, his awards and decorations 
include the Vietnam Service Medal.  

2.  The veteran's death certificate reports that he died in 
March 1996, at 58 years of age; the immediate cause of death 
is listed as respiratory arrest, due to or as a consequence 
of aspiration of gastric contents, due to or as a consequence 
of gastric outlet obstruction, due to or as a consequence of 
adenocarcinoma of the esophagus; no autopsy was performed.  

3.  At the time of the veteran's death, he did not have any 
service-connected disabilities.  

4.  The appellant was married to the veteran at the time of 
his death.  

5.  The veteran did not have adenocarcinoma of the esophagus 
in service nor did he have adenocarcinoma of the esophagus 
within the one-year presumptive period following his 
separation from active duty service.  

6.  Adenocarcinoma of the esophagus is not a presumptive 
residual disease due to exposure to a herbicide, including 
Agent Orange, nor is there competent medical evidence of a 
nexus between adenocarcinoma of the esophagus and service.  

7.  There is no competent medical evidence suggesting that a 
disability of service origin either caused, hastened, or 
contributed substantially or materially to the veteran's 
death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1116(a)(2) (as amended by § 201(c) of 
the Veteran's Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001)), 1310, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.307, 
3.309, 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The claim for VA Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ 3500 (Chapter 35) lacks legal merit and must be denied as a 
matter of law.  38 U.S.C.A. §§ 3500, 3501, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.807, 21.3020, 
21.3021 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the Board's decision in this case, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act codified 
certain notice and duty-to-assist requirements and eliminated 
the well-grounded claim requirement.  On February 5, 2001, 
the parties filed a joint motion asserting that a remand was 
required of the issue of entitlement to service connection 
for the cause of the veteran's death in order to permit 
readjudication under the VCAA.  In as much as the issue of 
entitlement to Chapter 35 benefits is inextricably 
intertwined with the cause of death issue, the joint motion 
included a request to remand that issue too.  On February 22, 
2001, the Court issued Holliday v. Principi, 14 Vet. App. 280 
(2001).  In Holliday, the Court held that "all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the VCAA's enactment." Id. at 286.  In a March 14, 
2001, order, the Court granted the joint motion in this case, 
vacated the Board's December 1999 decision on those two 
issues, which were remanded to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the VCAA.  

On April 24, 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
No. 00-7075, 2002 U.S. App. LEXIS 7606 (Fed. Cir. April 24, 
2002).  In Dyment, the Federal Circuit held that only section 
4 of the VCAA, which eliminated the well-grounded claim 
requirement, is to be considered retroactive to claims 
pending at the time of the VCAA's enactment.  Id. at *19-20.  
Therefore, the notice and duty-to-assist provisions of the 
VCAA are applicable only to claims still under consideration 
by VA at the time of the VCAA's enactment and to claims filed 
after the VCAA's enactment.  The Board decision was issued in 
the present case in December 1999, almost a year before the 
VCAA's enactment.  Therefore, only section 4 of the VCAA is 
applicable to the appellant's claim.  Given that VA found the 
appellant's claim on the issue of entitlement to service 
connection for the cause of the veteran's death was not well-
grounded, the appellant's case was remanded for 
readjudication under the VCAA, along with the inextricably 
intertwined issue of entitlement to Chapter 35 benefits.  

Factual Background

The veteran's service medical records do not show any 
complaints or symptomatology associated with adenocarcinoma 
of the esophagus.  At the time of a February 1975 
examination, provided shortly before his March 1975 
separation, the veteran reported frequent indigestion and he 
reported episodic bloody stools.  A protocology examination 
and the report of a February 1975 barium enema showed no 
abnormality.  

In correspondence dated October 1995, J. Acker, M.D., a 
private physician, related to the veteran's VA physician that 
the veteran had a three-month history of solid dysphagia and 
odynophagia, with a sensation of "heartburn."  An initial 
treatment with Zantac was not useful and, in September 1995, 
he underwent an abdominal CT (computed tomography) scan, 
which revealed cardioesophageal wall thickening suggestive of 
malignancy.  An endoscopy was performed later in September 
1995, which showed a stricture in the lower esophagus, an 
ulcer in the distal esophagus, as well as a hiatal hernia.  
Biopsies were performed, which were positive for a poorly 
differentiated adenocarcinoma.  A treatment plan was 
proposed, comprised of chemotherapy and radiotherapy, with 
follow-up evaluations.  

In December 1995, the veteran underwent an 
esophagogastroduodenoscopy at a VA medical facility.  The 
medical report noted that he had received chemotherapy and 
radiation therapy, and that these treatments appeared to have 
been effective, as no obvious malignant tumors were seen.  A 
December 1995 biopsy of the gastric antrum showed chronic 
gastritis, and biopsies of the gastric body and distal 
esophagus did not show the presence of adenocarcinoma.  
Repeat CT scan on January 10, 1996, revealed no sign of local 
adenopathy in the mediastinum or any evidence for distant 
metastatic disease.  However, during elective 
esophagogastrectomy on January 16, 1996, initial abdominal 
exploration revealed numerous small masses in both lobes of 
the liver.  Biopsies' results were consistent with metastatic 
adenocarcinoma diffusely spread throughout the liver.  An 
open gastrostomy tube was placed and the abdomen was closed.  
VA follow-up treatment records show that the veteran had 
difficulties with the tube.  In February 1996, the record 
notes that the veteran's wife was changing the dressing 
surrounding the tube five times per day.  The veteran was 
also noted to have a yellow discharge from the site of the 
tube when the dressing was removed.  Further instructions to 
the veteran's wife were provided, and she verbalized 
understanding.  Another February 1996 record related that the 
veteran's condition was very poor.  

On  March 4, 1996, the veteran's gastrostomy tube was 
malfunctioning, and he was referred to surgery for its 
removal.  A March 5, 1996, VA surgical report indicates that 
the gastrostomy tube site was closed, and that complications 
were not encountered during the surgery.  Another March 5, 
1996, treatment record reflects that the veteran had a 
voluminous amount of output from the site.  

The veteran's death certificate reports that he died at home 
on March 7, 1996, at 58 years of age.  The immediate cause of 
death is listed as respiratory arrest, due to or as a 
consequence of aspiration of gastric contents, due to or as a 
consequence of gastric outlet obstruction, due to or as a 
consequence of adenocarcinoma of the esophagus.  No autopsy 
was performed.  

In an April 1996 medical statement, the veteran's VA treating 
physician noted that the veteran had been treated for 
metastatic cancer, which was advanced with no expectation for 
him to live long.  Further, he noted that the veteran was 
having problems with his gastrostomy tube just prior to his 
demise and that it is possible that such problems may have 
contributed to his death.  

As a result of the VA physician's statement, the RO requested 
further action from the VA medical center that treated the 
veteran for his cancer.  The RO asked whether the veteran's 
gastrostomy tube could have resulted in his demise.  In March 
1997, the Chief of Medical Services at the VA Medical Center 
related that he reviewed the veteran's medical records and 
noted, by history, that the veteran had been diagnosed with 
adenocarcinoma of the esophagus in September 1995; he began 
combined radiation and chemotherapy in October 1995; and 
findings of diffuse liver involvement by adenocarcinoma were 
made in January 1996, at which time a gastrostomy tube was 
placed for feeding with anticipation of total blockage of the 
esophagus by cancer.  Subsequently, drainage around the 
gastrostomy tube occurred and the operative gastrostomy tube 
site never completely healed, likely due to his advanced 
cancer and cachexia.  On March 5, 1996, operative closure of 
the gastrostomy tube site was performed.  The Chief of 
Medical Services offered that the record does not provide any 
evidence or justification for the claim that the feeding tube 
caused or hastened the death of the veteran; rather, the 
veteran's advanced illness and the likelihood of 
gastroparesis were more likely explanations for the leakage 
around and from the feed tube.  

In April 1998, the appellant testified at a personal hearing 
that was held before a hearing officer at the RO.  During the 
hearing, she repeated her contentions that her husband had 
had stomach problems in service and that his adenocarcinoma 
of the esophagus, which was diagnosed in 1995, had its origin 
while the veteran was in service, including being a residual 
of his exposure to Agent Orange while serving in the Navy in 
the waters off Vietnam.  

Analysis

I.  Service Connection

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 
38 U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A 
service-connected disability may be either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  See 38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, aided or lent assistance to producing death.  
See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical, 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

There is no dispute that the veteran died of adenocarcinoma 
of the esophagus in March 1996.  However, the earliest 
medical evidence of the cancer was not shown until over 
twenty years after he was separated from active duty service.  
The record contains no medical evidence, or medical opinion 
based on review of the record, of a nexus between his much 
later diagnosed adenocarcinoma of the esophagus and his 
military service, nor does the evidence contain a medical 
opinion of an etiological relationship between his later 
diagnosed adenocarcinoma of the esophagus and a disease or 
injury in service.  As such, service connection for 
adenocarcinoma of the esophagus on a direct basis is not 
warranted.  

In the alternative, the appellant asserts that the 
adenocarcinoma of the esophagus was due to the veteran's 
exposure to Agent Orange.  The Board notes that, on December 
27, 2001, the Veterans Education and Benefits Expansion Act 
of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 
(2001).  This law made substantive changes to 38 U.S.C.A. 
§ 1116 pertaining to presumption of service connection for 
diseases associated with exposure to certain herbicide 
agents.  Effective January 1, 2002, a veteran who, during 
active military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  

In the veteran's case, he was authorized to wear the Vietnam 
Service Medal in March 1970, thereby meeting the criteria for 
presumptive exposure to herbicides.  However, the provisions 
governing presumptive service-connection due to exposure to a 
herbicide agent, to include Agent Orange, are very specific 
and clearly state which diseases can be service-connected.  
See 38 C.F.R. § 3.309(e).  As the enumerated diseases do not 
include the veteran's adenocarcinoma of the esophagus, the 
pertinent regulation affords no basis for a grant of service 
connection on the basis of claimed exposure to a herbicide 
agent, including Agent Orange, while serving military duty in 
the waters off Vietnam.  Under the circumstances, service 
connection for adenocarcinoma of the esophagus may only be 
granted on a direct basis, the denial of which has been 
discussed earlier in this decision.  

While the appellant may well believe that the veteran's fatal 
adenocarcinoma of the esophagus had its inception during his 
active military service, the Board would like to emphasize 
that it is the province of a trained health care professional 
to enter conclusions that require medical opinion, such as 
the diagnosis of a disability or an opinion as to the 
etiology of that disability.  In this case, the appellant's 
evidentiary assertions regarding the relationship between any 
adenocarcinoma of the esophagus and the veteran's active 
military service are found to be inherently incredible when 
viewed in the context of the total record.  The appellant, as 
a lay person, is not competent to offer a medical opinion 
that would establish a nexus between the veteran's 
adenocarcinoma of the esophagus to the veteran's service, or 
any incident thereof.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and nexus to service).  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

II.  Chapter 35 Benefits

Chapter 35 benefits, Survivors' and Dependents' Educational 
Assistance, is a program of education or special restorative 
training that may be authorized for an eligible person, such 
as a surviving spouse, if the applicable criteria are met.  
See 38  U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 
21.3021.  

Basic eligibility for certification of Survivors' and 
Dependents' Educational assistance exists if the veteran:  
(1) was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability); or, if a serviceperson (5) is on 
active duty as a member of the Armed forces and is, and, for 
a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign government or power.  Service 
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  See 38 C.F.R. § 3.807.  

In this case, none of the criteria for basic eligibility for 
Chapter 35 benefits are met.  The Board has sympathetically 
considered the appellant's assertions that death benefits 
should be awarded because she believes that the veteran died 
of a disease that was incurred as a result of his active duty 
military service.  Unfortunately, the record shows that the 
veteran did not die in service nor was the veteran's death 
the result of a service-connected disability.  

Based upon an application of the preceding legal principles 
to the facts of this case, the Board concludes that the 
appellant does not meet the criteria to establish entitlement 
to Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  Where, as here, 
the law and not the evidence is dispositive of the claim, the 
claim must be denied because of lack of legal merit or lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

